 In the Matter of REMINGTON ARMS COMPANY,INC.andUNITED ELEC-TRICAL,RADIO & MACHINE WORKERS OFAMERICA, C. I. O.Case No. 2-C-5333.-Decided June 20, 1945DECISIONANDORDERUpon complaint issued pursuant to chargesduly filed byUnited Elec-trical,Radio & Machine Workers of America, C. I. 0., herein called theUnion, against RemingtonArms Company,Inc., Bridgeport,Connecticut,herein called the respondent,a hearing was held before a Trial Examinerat Bridgeport,Connecticut,betweenJuly 25 and July 31, 1944,in whichthe Board,the respondent,theUnion,and The Remington EmployeesIndependent Union of Bridgeport,Incorporated,herein called the Inde-pendent,participatedby theirrepresentatives.The Boardhas reviewedthe rulings of the Trial Examiner made on motions and on objections tothe admission of evidence and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed.On October 9, 1944,the Trial Examiner issued his Intermediate Report,a copy of which is attached hereto, finding that the respondent had engagedin and was engaging in violations of Section 8 (1) and(2) of the Act.Exceptions to the Intermediate Report and a supporting brief were there-after filedby therespondent.Oral argument was held before the BoardatWashington, D. C., on May 8,1945. The respondent,the Union, andthe Independent were represented and participated in the oral argument.Upon consideration of the entire record,we hereby adopt the findings,conclusions,and recommendations of the Trial Examiner,save as here-inaftermodified.1.Among other things, the complaint alleges that the respondent en-gaged in violations of Section 8 (1) of the Act by vilifying,disparaging,and expressing disapproval of the Union,by interrogating its employeesconcerning their union affiliation,by urging,persuading,and warning itsemployees to refrain from assisting,becoming members of,or remaining62 N. L.R. B., No. 81.'611 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of the Union, by urging, persuading, and warning its eliiployeesto assist, become members of, or remain members of The Bridgeport Rem-ingtonEmployeesUnion, Incorporated, herein called the EmployeesUnion, and of the Independent, and by threatening its employees withdischarge or other reprisals if they joined or assisted the Union or refusedto join or assist the Employees Union or the Independent. The recordcontains uncontradicted testimony indicating that the respondent hadengaged in activities in violation of Section 8 (1) of the Act; however, theTrialExaminer made no findings as to these-violations. In view of theUnion's failure to file any exception, we make no finding that the respond-ent engaged in any unfair labor practice other than that resulting fromitsviolation of Section 8 (2) of the Act.2.The respondent excepts to the Trial Examiner's finding that H. H.Meyer, John Talbot, and W. J. Murphy were supervisory employees andthat, as such, their conduct was attributable to the respondent.'Meyer,Talbot, and Murphy were leaders in the organization and administrationof, and were the first officers of the Employees Union, which was thesuccessor organization to the Plan.' The record establishes, as indicatedin the margin, that job foremen are supervisory employees whose activitiesi From 1929 to 1939, Meyer was a tool and gauge maker In 1939, he was made an assistanttoArea Supervisor H. P Ryno Area supervisors are in charge of several divisions, each of whichare in charge of a foreman In 1940,Meyers was sent to the Brazilian plant of the respondentas an instructor and, upon his return in the latter part of 1940,he was made a"general foreman"in the tracer bullet section For a shoit period prior to May 1942, Meyer was a tool procure lentrepresentative of the respondent,and sometime after that date, he was promoted to a position asan area supervisor with appioximately 200 eniployees under his supervisionMeyer was activein the Employees Representation Plan, lieremaftei ieferred to as the Plan, and in the EmployeesUnion until April 1938, and as lie testified, "I probably was a member after that, but I tookno active part " We find that, since 1939, where lie became an' assistant to Area Supervisor Ryno,Meyer has been a supervisory employee or has been identified with management.Talbotwas apress operator until 1938 or 1939,when he was promoted to a position as tool setter In Augustor September 1941, he became a job foreman He was active in the Plan, in the Employees Union,and in the Independent until at least the date of the hearing before the Trial Examiner Forreasons set forth below, we find that since August or September 1941, when Talbot became a jobforeman, he has been a supervisory employee In 1929 or 1930, Murphy became a senior cleikwith responsibility for the instruction,direction,and proper performance of the work of from 3to 6 clerks in the respondent's treasury or accounting department As senior clerk, he was requiredto report careless or improper work of his subordinates to the office managerAccording to histestimony,early in 1942,Murphy "assumed more duties, more responsibilities" but without achange in job designationThereafter,Murphy assumed the duties of the section manager, in hisabsence, and,at such times,Murphy was in charge of 50 to 60 employees in the department Since1942,Murphy has been in charge of 3 employees, each of whom had 2 or 3 clerks under his super-vision In April 1943, Murphy was placed in charge of the salary and wage section of the treasurydepartment with supervisory authority over 30 employees.He resigned from the Employees UnioninApril 1943We find that Murphy has been a supervisory employee since becoming a senior clerkin 1929 or 1930=The Plan was admittedly organized and supported by the respondent The Employees Unionchanged its name and is now known as the Independent.Meyer was an employee representativeunder the Plan from 1933 to 1937, inclusive,and was chairman of the Plan'sWorks Council in1936 and 1937 In 1936 and 1937,Murphy was an employee representative in the Plan and wasa member of the Works Council'sWage Committee.Talbot was an employee representative underthe Plan from 1934 to 1937, inclusive, and was the chairman of the Works Council's Wage Com-mittee in 1936 and 1937. REMINGTONARMS COMPANY, INC.613and conduct are attributable to the respondent' We find that the activitiesofMurphy in the Plan and in the Employees Union from the time of theinception of the Plan until his resignation from the Employees Union inApril 1943, the activities of Talbot in the Employees Union and in theIndependent since August or September 1941, when he became a job fore-man, and the activities of Meyer in the Employees Union and in theIndependent since he became a supervisory employee in 1939, are attrib-utable to the respondent, because,inter alia,of the supervisory status ofthe three employees during such periods. However, we find it unnecessaryto determine whether Meyer and Talbot occupied supervisory positionsduring their employment as tool setters or tool and gauge makers, as thecase may be, inasmuch as the respondent did nothing to mark the separa-tion between the Plan and the Employees Union and publicly to deprivethe successor of the advantage of the respondent's apparently continuedfavor and support and to disabuse the employees of the impression that theacts of Meyer, Talbot, and Murphy were not regarded with similar favorto that which had been manifested by the respondent when the same threeindividuals had been active in connection with the administration andfunctioning of the Plan. In view thereof, we further find that, in formingand administering the affairs of the Employees Union, the employees hadjust cause to believe that Meyer, Talbot, and Murphy acted in that regardin behalf of and represented the respondent.`3.The respondent excepts to the Trial Examiner's finding that the1944 contract between the Independent and the respondent failed to meetstandards commonly considered to be essential in collective bargaining'agreements. Unlike the Trial Examiner, we accord no significance to thefact that the arbitration clause in the contract or any of its provisionsdeviated from that commonly established in collective bargaining agree-ments.'Themanagerialorganization of the production departments descends as follows chief super-visor in charge of several areas, aiea supervisor, shift supervisor, foremen, and job foremenUnderthe job foremen aie tool setters and production employees Job foremen are listed on the re-spondent's "organizational chart" of supervisory employees They wear an identification badge dis-tinguishing them from ordinary employees. Like production employees, job foremen are hourlyiated, receiving from $1 20 to $1 35 per hour, a higher rate of compensation than that of theirsubordinatesHowever, the method of pay is not controlling here in determining their supervisorystatus, since a few foremen, admittedly supervisory employees, are paid on an hourly basis Ac-cording to the assistant plant manager, the job foremen are in charge of from 2 to 10 employeesOther witnesses, however, estimated the number of employees subordinate to the job foremen torange from 16 to 80 Job foremen assign work, direct the work of their subordinates, ascertainwhich work is to be done and that it is done properly, and occasionally operate production ma-chinesAlthough they have no power to hire or discharge, they report improper work or conducton the part of their subordinates to the shift supervisor or foreman, as the case may be, whoordinarily rely upon the recommendations of the job foremen On'the second and third shifts, thereare no foremen employed, consequently, the job foremen are directly subordinate to the shiftsupervisorThe testimony of employees indicates thattheyregard the job foremen as supervisoryemployeesWe find that job foremen are supervisory employees.4 See, for example,N L R B v Link-Belt Co ,311 U. S 584;Westinghouse Electric & Manu-factioing Company v N LR B , 112 F (2d) 657 (C C A 2). 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Trial Examiner found that the respondent illegally supportedtheEmployees Union and the Independent, among other ways, by pay-ment to representatives of the Employees Union and of the Independentof their regular wage for time spent in attendance at conferences withmanagement which were concerned with negotiations as to wage, welfare,and safety matters affecting employees generally.We find that the re-spondent did not thereby illegally support the Employees Union or theIndependent since such payments fall within the proviso contained inSection 8 (2) of the Act.'5.The respondent also excepts to the Trial Examiner's recommenda-tion that the respondent reimburse its employees for dues deducted by therespondent from their wages pursuant to the check-off provision in theIndependent's contract. The contract does not provide for a closed shop,or otherwise require membership in the Independent as a condition ofemployment; it provides that the respondent will check off dues for theIndependent upon specific authorization in writing by a member. Although,under certain circumstances, we have ordered that employees be reim-bursed for dues similarly checked off pursuant to the terms of a contractnot providing for a closed shop, we are not persuaded that such circum-stances exist in the instant proceeding as to require an order of reim-bursement. The record reveals that more than 2,000 employees were notmembers of the Independent and not all members have signed dues-deduction authorizations.Moreover, so far as appears, the respondentdischarged no employee or threatened to discharge any employee becauseof non-membership in the Independent or because of outside union activ-ity. In view thereof, we shall not order that the respondent reimburse itsemployees for the dues deducted by the respondent from their wages forthe benefit of the Independent.'6.The circumstances surrounding the organization of the Plan, theEmployees Union, and the Independent, as well as other evidence thatthe respondent accorded each organization assistance and support andmanifested control successively over them, as more fully set forth in theIntermediate Report, clearly demonstrate that the respondent has, byvarying methods and over a long period of time, dominated and interfered.in turn, with the Plan, the Employees Union, and the Independent, andthereby interfered with, restrained, and coerced its employees in the exer-cise of rights guaranteed in Section 7 of the Act. The respondent's courseof conduct in this respect, by virtue of its intensive and extensive charac-e The provisoin Section8 (2) of the Act readsAn employershall not beprohibited from permitting employees to confei with hint during wwk-mg hours without loss of time or pay'CfVirginia Electric and Power Company v N. LR B., 319 U. S. 533, N. LR B.v.BaltimoreTransit Co,140 P. (2d) 51 (C. C- A4),Matter of Ken Rod Tube and Lamp Corpoiation,62N. L. R. B, 21. REMINGTON ARMS COMPANY,INC.615ter, discloses a fixed purpose to defeat self-organization and its objects.Thus the respondent, by dominating and interfering with, and by con-tributing support to, the Plan, the Employees Union, and the Independent,interferedwith its employees' right to self-organization, and to form,join, and assist labor organizations, denied its employees the free oppor-tunity to bargain collectively through representatives of their own choosing,and substantially deprived its employees of their right to engage in con-certed activities for the purpose of collective bargaining or other mutualaid or protection, except in the channels directed by the respondent.Because of the respondent's unlawful conduct and its underlying purpose,we are convinced that the unfair labor practices found are persuasivelyrelated to other unfair labor practices hereinafter proscribed and that adanger of their commission in the future is to be anticipated from thecourse of the respondent's conduct in the past. The preventive purposeof the Act will be thwarted unless our order is coextensive with the threat.In order, therefore, to make effective the interdependent guarantees of'Section 7, to prevent a recurrence of unfair labor practices, and therebyto minimize strife which burdens and obstructs commerce, and thus effec-tuate the policies of the Act, we will order the respondent to cease anddesist from in any manner infringing upon the rights guaranted in Section7 of the Act.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Remington Arms Company, Inc,Bridgeport, Connecticut, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of, or contrib-uting support to, the Employees Representation Plan, also known as theWorks Council, The Bridgeport Remington Employees Union, Incorpo-rated, or the Remington Employees Independent Union of Bridgeport,Incorporated, and dominating or interfering with the formation or admin-istration of, or contributing support to, any other labor organization of itsemployees ;(b)Recognizing the Employees Representation Plan, also known astheWorks Council, the Bridgeport Remington Employees Union, Incor-porated, or The Remington Employees Independent Union of Bridgeport,Incorporated, as the representative of any of its employees for the purposeofdealingwith the respondent concerning grievances, labor disputes,N L R B v Standard Oil Co,138 F (2d) 885 (C C A 2), enf'g 43 N L R B 12,BethlehemSteel Co v N LR B., 120 F (2d) 641 (App D C ), enf'g 14 N L. R B 539,Holtville Ice &Cold Storage Co v N L R B ,148 F (2d) 168 (C C A 9),enf'g51N. L. R B 596. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, rates of pay, hours of employment, or other conditions of em-ployment;(c)Giving effect to any and all contracts and agreements with TheRemington Employees Independent Union of Bridgeport, Incorporated,or to any extension, renewal, modification, or supplement thereof, or toany superseding contract or agreement with The Remington EmployeesIndependent Union of Bridgeport, Incorporated, which may now be inforce,(d) In any other manner interfering with, restraining, or coercing itsemployees in the exercise of the rights to self-organization, to form labororganizations, to join or assist United Electrical, Radio & Machine Work-ers of America, C. I 0., or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds Xvilleffectuate the policies of the Act :(a)Withdraw all recognition from The Remington Employees Inde-pendent Union of Bridgeport,, Incorporated, and completely disestablishthat organization as the representative of any of the respondent's employ-ees for the purpose of dealing with the respondent concerning grievances,labor disputes, rates of pay, wages, hours of employment, or other con-ditions of employment ;(b)Post at its plant at Bridgeport, Connecticut, copies of the noticeattached hereto, marked "Appendix A." Copies of said notice, to be fur-nished by the Regional Director of the Second Region, shall, after beingduly signed by the respondent's representative, be posted by the respondentimmediately upon receipt thereof, and maintained by it for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to the employees are customarily posted. Reasonable stepsshall be taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material ;(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps the respond-ent has taken to comply herewith.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTJames C Paradise, Esq,of New York, N. Y., for the Board.C M. Spargo, Esq.,ofWilmington, Del., andH. 0 Blumenthal, Esq.,ofBridge-port, Conn., for the respondentSamuel E Friedman, Esq,andErwin E. Friedman, Esq.,of Bridgeport, Conn., forthe Independent. REMINGTON ARMS COMPANY, INC.Mr. Henry Johnson,of Bridgeport, Conn, for the Union.'STATEMENT OF THE CASE617Upon an amended charge duly filed on April 22, 1944, by United Electrical, Radio& Machine Workers of America, affiliated with the Congress of Industrial Organiza-tions, herein called the Union, the National Labor Relations Board, herein called theBoard by its Regional Director for the Second Region (New York, New York),issued its complaint dated July 14, 1944, against Remington Arms Company, Inc.,Bridgeport, Connecticut, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices within the meaning ofSection 8 (1) and (2) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act. Copies of the complaint and the amendedcharge, accompanied by a notice of hearing, were duly served upon the Respondent,theUnion, and the Remington Employees Independent Union of Bridgeport, [In-corporated], herein called the Independent, a labor organization alleged in the com-plaint to have been known formerly as the Bridgeport-Remington Employees Union,herein called the Employees Union, which is alleged to have been initiated, formed,sponsored and promoted by the Respondent.With respect to the alleged unfair labor practices the complaint, as amended atthe hearing, states in substance that the Respondent: (1) from on or about January 1,1941, has vilified, disparaged, and expressed disapproval of the Union, has inter-rogated its employees concerning their union affiliations, has urged, persuaded, andwarned its employees to refrain from assisting, becoming members of or remainingmembers of the Union, has urged, persuaded, and warned its employees to assist, tobecome members of or remain members of the Employees Union and the Independent,and has threatened its employees with discharge or other reprisals if they joined orassisted the Union or refused to join or assist the Employees Union and the Inde-pendent; (2) that on or about 1933, it initiated, formed, sponsored, and promoted anEmployees Representation Plan, also known as the Works Council, herein calledthe Plan, and on or about May 1937, initiated, formed, sponsored and promoted theBridgeport-Remington Employees Union, now known as the Remington EmployeesIndependent Union of Bridgeport, Incorporated, as the successor to and continuationof the Plan; that since that time to the present time it has dominated, contributedsupport to, and interfered with the administration of the Plan, the Employees Union,and the Independent; (3) on or about April 8, 1944, it entered into a collective bar-gaining agreement with the Independent that required the deduction by the Respond-ent from the pay of its employees of dues levied by the Independent which agreementis invalid since the Independent did not represent an uncoerced majority in the unitcovered by the agreement, and (4) that by reason of the 'above acts it has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.The respondent in its answer dated July 24, 1944, filed with the undersigned at thehearing on July 25, 1944, admitted the jurisdictional allegations of the complaint andthat in 1933 it initiated, formed, sponsored and promoted the Plan; but denied thatit had committed any of the alleged unfair labor practices.Pursuant to notice, the hearing was held on July 25, 26, 27, 28, 29, and 31, 1944,at Bridgeport, Connecticut, before the undersigned Trial Examiner, James C Batten,duly designated by the Chief Trial Examiner. The Board, the Respondent, and theIndependent were represented by counsel, the Union by its representative, and allparticipated in the hearing. Full opportunity to be heard, to examine and cross-exam-ine witnesses and to introduce evidence bearing upon the issues was afforded all theparties.At the opening of the hearing the Independent by a written petition moved 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDto intervene in the proceeding. The undersigned granted the motion insofar as theinterests of that organization were affected. Also at the opening of the hearing theundersigned granted the Board's motion to amend the complaint in accordance' witha notice of motion to amend which prior to the hearing had been duly served uponthe parties1 After all theevidencewas adduced, the undersigned granted, withoutobjection, the Board's motion to conform the pleadings to the proof as to minor de-tails? At the close of the hearing all parties were advised that they might argue orallybefore the Trial Examiner and that they might file briefs with him. No oral argu-ment was presented; all parties waived this rightThe Respondent filed a brief withthe undersignedUpon the entire record in the case and from his observation of the *itnesses, theundersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRemington Arms Company, Inc, the Respondentherein, is aDelaware corporation,a subsidiary of E. I Du Pont de Nemours and Company, a Delaware corporationIts principal office is located at Bridgeport, Connecticut. It operates plants at Bridge-port, Connecticut, Ilion,New York, and Findlay, Ohio, all of which it owns; and itoperates government-owned plants atIndependence,Missouri,and Denver, ColoradoThe Respondent is engaged in the manufacture of small armsammunition.Principalmaterialspurchased by it for use at its Bridgeport plant are brass, steel,lead and powder. During the past year it purchasedmaterialsvalued at in excess of$1,000,000, of which approximately 66 percent was shipped to its Bridgeport plantfrom pointsoutside the State of Connecticut. During the same period it manufacturedproducts at its Bridgeport plant valued at in excess of $1,000,000, of which approx-mately 90 percent was shipped outside the State of Connecticut. Approximately 95percent of all the products manufactured by the Respondent during the past year atitsBridgeport plant was forwar purposes.Respondentconcedes that it is engaged in interstatecommerce and is subject to thejurisdiction of the National LaborRelations Board.'IITHE ORGANIZATIONS INVOLVEDUnited Electrical,Radio & Machine Workers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations,admitting to membershipemployees of the Respondent'The Employees Representation Plan, also known as Works Council,unaffiliated,was a labor organizationwhich hasrepresented,without membership,employees ofthe Respondent.The Bridgeport-Remington EmployeesUnion,Incorporated, unaffiliated,was untilthe formation of its successor,The Remington Employees IndependentUnion ofBridgeport,Incorporated,a labor organization admitting to membershiponly em-ployeesof the Respondent.The RemingtonEmployeesIndependentUnion of Bridgeport,Incorporated, is aI The first sentence of paragraph five of the complaint was amended to read as follows:UnitedElectrical,Radio & Machine Workers of America, hereinafter referred to as the Union, andBridgeport-Remington Employees Union,Incorporated,now known as the Remington EmployeesIndependent Union of Bridgeport,Incorporated,and hereafter referred to as Employees Union,are each labor organizations within the meaning of Section 2 (5) of the Act2In accordance with this motion the undersigned has throughout this report followed the evidenceas it reflects the names of persons and organizations.s The above facts and jurisdiction of the Board were stipulated REMINGTON ARMS COMPANY, INC.619labor organization,without affiliation, admitting to membership employees of theRespondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Organizational sequence of events1.In 1933, the Respondent initiated in its Bridgeport plant the "Employee Repre-sentation Plan of E I. Du Pont de Nemours and Company and Subs,diary Com-panies."'2.In 1934, the Respondent installed in its Bridgeport plant a revised "Employees'Representation Plan."3On May 15, 1937, the Respondent's Manager notified the Chairman of the Planthat the Respondent, in order to comply with the Wagner Act, would withdrawrecognition and support from the Plan. ,4On May 28, 1937, the organization of the Bridgeport-Remington EmployeesUnion' was completed by the adoption of a constitution.5On July 20, 1937, the Bridgeport-Remington Employees Union filed "ArticlesofAssociation" with the Secretary of State in Connecticut as a corporation, withoutcapital stock6.On August 6, 1937, the Respondent recognized the Bridgeport-Remington Em-ployeesUnion, Incorporated, as the sole collective bargaining agency of its em-ployees in the Bridgeport plant.7 In August 1943, the Bridgeport Remington Employees Union, Incorporated, filedwith the Connecticut Secretary of State an amendment to its Articles of Association,changing the name to The Remington Employees Independent Union of Bridgeport,Incorporated.8.On April 8, 1944, the Respondent and the Independent entered into a collectivebargaining agreement, providing for recognition of the Independent as the exclusiverepresentative of all Respondent's wage roll and salary roll employees in the Bridge-port plantR Domination and interferencewithfornwtion, administration of and contributions tolabor organiwations, the Plan, the Employees Union and the Independent'1Origin of the Plan, its structure and admen.stration`Sometime in 1933' the original Plan, then known as the "Employees RepresentationPlan of E I DuPont de Nemours and Company and Subsidiary Companies,"spon-sored by DuPont, was launched by the Respondent in the Bridgeport plant. The Planwas initiated by the Respondentsubmittingthe Plan to the employees who voted toaccept the suggested organization4The Respondent,Remington Arms Company,Inc , is a subsidiary of the Dupont Company5This organization operated as a voluntary association until July 20,1937,when it became anon-stock corporationOThe findings of fact in this section unless otherwise indicated are undisputed7The Respondent admits in its answer that in 1933,itinitiated,formed, sponsored and pro-moted the Plan and the revised Plan in 1934, and in its brief concedes that the "Respondentassisted[the Plan] by contributing support," at least until early in May,1937.However,since therelationship of the Employees Union and the Independent to the Plan is in issue here, the under-signed will briefly review the facts concerning the Plan.'AlthoughJuly 5,1935, was the effective date of the Act, the Respondent'sactivities prioi tothat time are relevant to a consideration of its subsequent actsThe undersigned finds that theRespondent's acts prior to July 5, 1935, did not constitute unfait practicesSeeFalk,308 U. S453, 460 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the provisions of the Plan, it was administered by a Works Council, theterm commonly applied to the organization. The Council consisted of representativeselected by the employees and an equal number of representatives appointed by theRespondent, with a chairman and secretary appointed by the Respondent, but withouta vote in the Council's proceedings. The Plan provided for a numerical system ofrepresentation and theWorks Council, in accordance with the authority granted toit in the Plan, divided the plant for voting and representation purposes into divisionswith representatives allocated on the basis of the number of employees in the division.'Employee representatives in each division were required to be selected from amongthe men employed therein and have at least one year of continuous service with theRespondent, but supervisory employees were not qualified to vote or act as employeerepresentativesThe elections were conducted in the plant during working hours, theemployees being polled on the job by an employee who passed through the votingdivisionwith a ballot box. In both the nomination and election of employee repre-sentatives, the ballots were counted by a special election committee appointed by theChairman of the Works Council, a management selection The Plan further providedthat an elected representative, when he leaves the service of the Respondent, "shallimmediately and automatically cease to hold office."The core of the Plan was its Works Council It appointed committees from amongitsmembers to be composed of an equal number of employee representatives andRespondent-appointed representatives ; the chairman of the Council who was selectedby the Respondent, designated the chairman of the committeeThe Council heldbi-monthly meetings and special meetings could be called by the chairman at therequest of the Respondent or by one-third of the employee representatives. The Re-spondent furnished a suitable place for the meetings of the Council and its.committeesThe representatives in attendance at the meetings received their regular pay fromthe Respondent. While the Works Council might by a two-thirds vote propose amend-ments to the Plan, no amendment could become effective until approved by the Execu-tive Committee or Board of Directors of the DuPont Company and for subsidiarycompanies, the Board of Directors of such companies.In 1934, the above Plan was replaced by another Plan sponsored by the Respondent,with certain changes. The Works Council consisted of only employee representatives,with a chairman from among its members, but a "suitable secretary selected fromthe works personnel,"' who shall have no vote; an arbitration clause to become ef-fective only in the event that such action was mdtually agreed upon by the WorksCouncil and theWorks Manager, and in that event only for the adjustment of suchmatters as come within the scope and purpose of the Plan, or for amendment, alter-ation or repeal of the Plan, instead of Respondent-appointed representatives beingon the Works Council, the revised Plan provided for management consultants. thecore of the revised Plan was in its joint Investigation Committee, i composed of threeoThe Respondent in the selection of its representatives did not appoint them on the basis of plantdivisions,but as general management representatives,although the Plan required that "The dis-tribution of voting divisions of appointed representatives should,as far as practicable, conform tothat of the elected representatives,"a permissive requirement only.io The evidence is clear that this refers to the .Respondent's service department and in practiceG R Hildreth, head of that department, acted as secretaryas lateas April 21, 1937 The yearlyreorganizationmeeting of theWorks Council regularly voted that G H. Hildreth be reelectedsecretary for the ensuing yearu In practice there were 3 Joint Investigation Committees-Wage Committee, Welfare Committeeand Safety CommitteeEach of these committees reported its findings"Jointly to theWorksCouncil and to the Works Manager for ratification or further consideration"In case of a dis-agreement as to the disposition of any matter,the only remedy was to proceed with arbitration ifmutually agreeable. REMINGTON ARMS COMPANY, INC.621employee representatives and Respondent-appointed representatives who could equalbut not exceed the number of employee representatives, each of these committeeselected its own chairman and secretary and formulated its own rules of procedure,the procedure for the consideration or investigation of any matter coming within thescope and purpose of the Plan and its adjustment was subject in the final step to thecontrol of the Works Manager as to whether he would agree to arbitration, otherwiseno settlement could be made The Respondent continued to pay all the expenses ofthe elections,which as before were held on Respondent's time and premises. ThePlan,with the more important changes here enumerated, continued in the plantuntil on or about May 15, 1937 'From the effective date of the Act, July 5, 1935, to May 15, 1937, shortly after theSupreme Court validated the Act, the Plan functionedin thesamemanner as beforewithout any changes The Respondent's admitted formation, domination and supportof the Plan are clear Every year elections were held within the plant on the Re-spondent's premises and at its expense , all employees with one year of service orlonger were permitted to vote and were eligible for election as employee representa-tives, the status of employee representatives ceased automatically upon transfer toanother voting division or on termination of employment; amendment of the Plan wascontrolled by the Respondent, participation by the employees in the Plan's function-ing was limited to voting in theannualelections for employee representatives ; thePlan made no provision for meetings of the employees and none were ever held underitsauspices; the secretary of theWorks Council was selected from the Works per-sonnel, in practice the head of the Respondent's Service Department; the joint In-vestigation Committee which handled all "mutual employee-Company" relationshipswas in practice composed of an equal number of employee representatives and ap-pointed representatives of the Respondent; the arbitration provision of the Plan wasonly effective when the Works Manager agreed to arbitration; until May 15, 1937,the Respondent paid all Plan expenses, there being no provision for dues or mem-bership in the Plan; the employee representatives were paid for attendance at WorksCouncil and Joint Investigation Committee meetings, as well as when conferringwith employees or attending to any matters requiring consideration or investigationcoming within the scope and purpose of the Plan2The transformation of the Plan into the Employees Union ; its stricture andadministrationThe annual Plan election for the position of employee representatives was held inthe early part of April 1937. The election was conducted in the same manner as inpreceding years, the voting being held in the plant during working hours, with theRespondent contributing the expenses, including the payment of wages for the timespent by the employee representatives and other employees, in the conduct of the elec-tion.Of the total of 9 employee representatives elected, 6 were reelected and 1 hadpreviously been a representativeFrequently hereinafter, reference will be made tocertain employee representatives elected in April 1937, who were among the mostactive in the transformation from the Plan to the Employees Union, some of whomat a later time were instrumental in the metamorphosis of the Employees Union tothe Independent. For these reasons their positions with the Plan are herewith setforth .H. H. Meyer an employee representative under the Plan from 1933 to 1937inclusive, the Plan'sWorks Council Chairman in 1936 and 1937; Steve Knapick, anemployee representative in 1935, 1936, and 1937, and a member of the Safety Com-mittee of theWorks Council in 1937,Walter Murphy, an employee representativeiii1936 and 1937, and during these years a member of the Wage Committee of theWorks Council; J. H. Talbot, an employee representative from 1934 to 1937 inclusive, 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Chairman of the Works Council Wage Committee in 1936 and1937, J. C. Mac-Donald, an employee representative from 1933 to 1937 inclusive,and a member ofvarious committees of the Works Council ; Mrs.Anna Bale, an employee representa-tive in 1935,1936, and 1937,and a member in 1936 and 1937of theWelfareCommit-tee; C.W.Platts, an employee representative in 1936 and 1937,and a member oftheWelfare Committee in 1936 and 1937.On April 21, 1937,at a regular meeting of the Works Council for the purpose oforganizing the new Council,H. H. Meyer was reelected chairman and G. R Hildreth,manager of Respondent's service department, was reelected secretary.Meyers thenappointed the following committees :Wages, Rates-Safety and other& HoursWelfareworking conditionsJohn TalbotC.W. PlattsS. KnapickJ.C.MacDonaldMrs. A. BaleW. HoldenW. J. MurphyJ.BottomIn closing the meeting Secretary Hildreth was instructed to contact the manage-ment and obtain the names of the consultants to be appointed on the various jointCommittees composed of an equal number of employee and Respondent repiesenta-tives.There are no records and documents of the Plan subsequent to May 7, 1937Murphy, an active employee representative,testified that there were no subsequentmeetings of the Plan's Works Council.Sometime in the spring of 1937, James H. Chasmar, then the Respondent's WorkManager, while in the Board's New York Regional Office, was advised by the Region-alDirector,aftera discussion on the Supreme Court'svalidation of the Act,that the Plan at the Remington plant had no standing as a legal bargainingagency. Chasmar testified that the Regional Director made no suggestion as to whatthe Respondent should do to correct the situation nor did he ask for any suggestionsUpon Chasmar's return to Bridgeport, after a discussion with the Remington man-agement he called Meyer, chairman of the Plan's Works Council, to his office Chasmarexplained to Meyer that the Respondent considered that the Plan was illegal, andthat it was withdrawing recognition and support from that organization. On twoor three occasions thereafter,Meyer, Talbot, and Murphy went to Chasmar's officeto seek his advice on what could be done under the Act. Chasmar refused to takeany position or advise them what they should do.Within a week after Chasmar'sconferencewith the Regional Director, according to his testimony, he posted onapproximately 125 bulletin boards around the plant a copy of the Act1Y displayingSection 7, but other than this no notice was given or posted on the Bulletin Boardsto the employees generally of the withdrawal of the Plan or its disestablishment t3On or about May 15, 1937, after Chasmar had notified Meyer of abandonment ofthe Plan, Meyer went to the office of Murphy during working hours and advisedhim that the Plan under the Supreme Court ruling sustaining the Wagner Act wouldhave to be abandoned.Further, he told Murphy that it would no longer be possiblefor the Respondent to sponsor an organization and furnish stenographic service, sta-tionery,meeting rooms, or finances. In the course of the discussion, lasting for pos-sibly an hour, Murphy was unable to recall whether they talked about the creationof a new organization. Following this conference Meyer, Murphy, and Talbot talked12 Although Talbot and Meyer testified they did not see a copy of the Act posted, the undei-signed accepts Chasmar's testimony upon winch this finding is based13According to the testnnon} of 1\Iurphy, thu e was no meeting of the Plan's Works Councilatwhich its dissolution was' discussed no: acie any of the eniployee iepiesent,itives other thanMeyer toldby the Respondent that the Plan was being discontinued REMINGTON ARMS COMPANY, INC.623about the reorganization of the Plan for several days, spending considerable timeaway from their work, for which they were paid 14 They finally concluded that theywould organize an independent union.Meyers, Murphy, and Talbot left the plant on two occasions, during working how s,to consult an attorney concerning their plans for an organization. They gave tothe attorney a copy of the Plan, telling him that they wanted the new organizationto continue along the same lines as the Plan, in every respect, so far as legallypossible.The constitution of the organization as drawn by the attorney and approved byMeyers,Murphy, and Talbot provided that the name of the organization would be"Bridgeport-Remington Employees Union." It also provided that only employees ofthe "Bridgeport Works of the Remington Arms Company" shall be eligible for mem-bership; that only upon application, passed upon by the Board of Representatives,will an employee become a member, however without dues or assessments ; that thevoting for the election of the Board of Representatives, the governing body, shallbe by divisions "as heretofore existed under the Employees' Representation Plan";that to be eligible for election as a representative an employee must have at leastone year of continuous service with the Respondent; that when a representativeleaves the service of Respondent he immediately and automatically ceases to holdoffice; that the nomination and election of representatives would follow along thesame lines as the Plan ; that three charter members from each voting division shallelect a representative, who will hold office for 1 year ; that the Board of Representa-tiveswill elect the officers, that the Board will negotiate and enter into agreementsi, ith the Respondent, the agreements subject, not to ratification by the members, but toprotest by them within 10 days after the execution of an agreement, providing "a peti-tion signed by one-fourth of the members is presented to the Board protesting theagreement or contract." in which event a majority vote of the members is requ red,"before the agreement shall be binding upon all the members of the Union" , that theBoard shall negotiate with the Respondent regarding a procedure "in handling mattersofmutual employee-Company interest coming within the scope and purposes of thisUnion"; and finally that the Board may amend, alter or repeal any parts of the con-stitution by a majority vote of all representatives, provided that the action shall notbecome effective until ratified by a majority vote of the members ceWith the ground work thus laid, Meyer, Murphy, and Talbot uotificd the Planemployee representatives who had been elected in April 1937, to attend a meetingon the evening of May 28, 1937, and bring with them two invited guestsNo generalnotice of the meeting was given the employees of the Respondent The meeting com-menced at 5 30 p in and was attended by not to exceed 50 employees, out of a totalof approximately 3,000 then employed in the Respondent's plant. All of the Plan'semployee representativeswere present and their invitees, many of whom wereformer employee representatives of the PlanGeorge Kelly, an employee representa-tive in 1933, 1934, 1935, and 1936, and chairman of the Plan's Works Council in 1936,was elected acting chairman of the meeting At the meeting the constitution wasread by Murphy and adopted without change,l" Meyers, Murphy, and Talbot were14Murphy testified that he, Meyers, and Talbot being employee iepiesentatives of the Plan wriepermitted to leave the plant in the same manner as theietofoie15As hereinafter related, in practice amendments and changes were mad, without submissionto the members.10After the adoption of the constitution, 32 persons signed the documents as charter members,9 of whom were Plan representatives, of the others many were former employee representativesunder the Plan and all of these persons were a select group, limited to attend the meeting at thespecial request of the Plan's employee representativep 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesignated as the "constitution committee" ; a motion was made and carried thatthe former employee representatives of the Plan and their "helpers"' distributeapplications to all other employees, another motion was made and carried that theemployee representatives who had been elected in the April, 1937 Plan election, actas the Board of Representatives for the Employees Union.' These employee repre-sentatives, as the Board, 9 in the number, then took charge of the meeting. It electedthe following officers - President,Meyers, Vice President, Talbot; and Secretary,Murphy.19 These individuals were the self-appointed committee which organized andplanned the Employees Union.That same evening, immediately following the organization, a meeting of the BoardofRepresentativeswas held, with Meyers presiding. The minutes of the meetingdisclose that Platt as chairman of the Plan'sWelfare Committee and Knapik aschairman of its Safety Committee made reports on matters they had received priorto the meeting and as employee representatives of the Plan?° Meyer then an-nounced, without action by the Board, that it was necessary to have more committeesthan before and he established new membership, financial, audition and entertainmentcommittees.He appointed to the Wage Committee which handled the more im-portant matters such as wages and hours-Talbot, Murphy, and Knapik; and thesesame persons to the Finance Committee, two of whom, Talbot and Knapik,- had beenon the Wage Committee of the Plan appointed on April 21, 1937, by Meyers, thenchairman of the Plan. In fact all of the committee selections had been on variousjoint investigating committees of the Plan Subsequent to these selections the com-mitteeswere composed, as under the Plan, with an equal dumber of Respondentappointed Representatives, as joint committees.-' The minutes further disclose thatcertain complaints were referred to theWage Committee which had previouslybeen considered by the Wage Committee of the Plan. It is obvious that the businessof the Plan continued unbroken either as to its personnel or matters under consider-ation.Thus as soon as the Board of Representatives of the Employees Union wasestablished, the methods, procedures, and business of the Plan were continued with-out interruption.After the meeting of May 28, 1937, at which the Employees Union was organized,17Helpers refers to employees in the voting divisions who had been selected by the representativesto assist them in carrying on their duties.18 This procedure was in violation of a section of the constitution just adopted, providing that 3or more charter members from a voting division shall elect the representatives, who make up theBoard of Representatives.19 It should be noted that the undersigned hereinafter concludes and finds that the relationshipof these individuals with the management was such as to lead the employees to the conclusion thatin their activities in connection with the Plan, the Employees Union, and the Independent, theywere acting in behalf of the Respondent20Meyer, at the- general meeting which started at 5.30 p. in. after his election as President,appointed a Welfare and Safety Committee but Knapik was not a member of the Safety Commit-tee and Platt was not appointed to the Welfare Committee. Under the Plan, Platt was Chair-man of the Welfare Committee and Knapik Chairman of the Safety Committee, so it is a fairinference that they were reporting upon matters received by them as Plan representative. Thisinference is clear from the reports made by them Platt's report referred to a tennis court forthe exclusive use of employees. Platt also reported that the request was now under considerationby the management Knapik reported that "a satisfactory adjustment had been made concerningthe men carrying powder cans in the Rim Fire division." The Wage Committee of the Plan wasnot prepared to make a report and it was decided that its unfinished business would be referredto the new Wage Committee.a Chasmar testified that even during the period after his notification to Meyer that the Planwould have to be discontinued, to May 28, 1937, the date of the organizational meeting of theEmployeesUnion, he continued to adjust matters with the Plan's committees as the representativesof the employees. REMINGTON ARMS COMPANY, INC.625itsBoard of Representatives cofitinued to refer to the Plan and its accomplishmentsin soliciting the employees to become members of and support the new organization.The following letter prepared by Meyers, Murphy, and Talbot was mimeographedin the plant at the expense of the Respondent and subsequently distributed:May 27, 1937TO THE EMPLOYEE'S OF THE REMINGTON ARMS CO.,BridgeportWorks.In the course of the past four years, the Employee's Representation has beenthemeans of negotiating with the mangement on matters pertaining to ourinterests.The Council feels that these matters have been in most cases, adjustedto our satisfaction and that some worth while accomplishments have been made-two of the most recent being, the7°Joincrease in wages and the 40 hour week.However, the National Labor Relations Act, better known as the Wagner Act,recently upheld by the United States Supreme Court, under "Rights of Em-ployees," Sec. 8, reads in part as follows :-"It shall be an unfair labor practice for an employer (Par. 2) to dominate orinterfere with the formation or administration of any labor organization or con-tribute financial or other support to it : Provide [d] that - - - an employer shallnot be prohibited from permitting employees to confer with him during workinghours without loss of time or pay".In the past the company has been paying regular wages to Works CouncilRepresentatives for the time spent in Council work, has furnished the materialnecessary, and stenographic service when required. It is evident that under theWagner Act an employee organization will have to be self-supporting in orderto qualify as a collective bargaining agency.A committee of your present WorksCouncil has been studying this matter thoroughly and has undertaken to evolvea plan of organization which will conform to the law. A copy of this plan isattached and you are asked to study it very carefully.We think that our fellow employees feel it would be a distinct advantage todeal with management through our own internal organization. The interests of -the new plan will be confined to matters affecting only the welfare of employeesof the BridgeportWorks. The elected representatives will be familiar with con-ditions in the factory and will have better means with which to deal promptlyand intelligently with the managementAll money collected will be spent tofurther our own interests.We believe that it will be to your advantage to become a member of this or-ganization and to support it by contributing the very moderate amounts of moneynecessary for its operation.Works Council 'It is apparent from the letter that the appeal to the employees was based upon theclaimed accomplishments of the Plan, an organization "internal" in structure, with"allmoney collected" being spent to further "our own" interests. The employeescould only conclude that the employee representatives of the Plan had planned theEmployees Union, and were as representatives of that organization recommending tothe employees what purported to be a new organization.The employees generally did not participate in the formation of the EmployeesUnion, or in the election of representatives and officers in the new organization.They were without knowledge that the organization was in control of the Plan'semployee representatives elected in April, and it was not until early June that theywere notified of the formation of the Employees Union, when the Board of Repre-sentativesdistributed to the employees generally the letter above referred to, with 626Dl.C1SJONS OF NATIONAL LABOR RELATIONS BOARDa copy of the constitution and an application of membership. The distribution wasmade in the plant by the representatives and the plant guards, the latter having beenhired on their off time for that purpose Murphy testified that he and three othersdistributed this material in his division by placing it on the desks in the offices of theRespondent.On July 21, 1937, Meyer, Murphy, and Talbot filed with the Secretary of State forConnecticut,Articles of Association, for a corporation to he known as the Bridge-port-Remington Employees Union, Incorporated This step was not submitted to theEmployees Union or the Board of Representatives for consideration or approval.The minutes of the Board make no reference to this action on the part of Meyer,Murphy, and Talbot, the self appointed "con;ttution committee" who transformedthe Plan into the Employees Union.On August 3, 1937, Meyer dictated a letter to Works Manager Chasmar's stenogra-pher, during working hours, addressed to Chasmar advising him that the EmployeesUnion be recognized as the sole collective bargaining agency for the Respondent'semployeesOn August 4, Chasmar replied advising the Employees Union thatMurphy had agreed to act for the Employees Union and Seckner for the Respondentin checking the records for the purpose of determining the majority, and that theofficial records of the Union "shall he retained in MrMurphy's hands, except whilethe committeeis atwork, and that the identity of the Union members shall be heldstrictly confidential "However, shortly after this, the application cards were turnedover to Hildreth, Service Manager of the Respondent, for checkingagainst thesignatures of the employees, which were recorded in the employment records.`Murphy testified that he could not recall whether he and Seckner had a pay rolllisting the names of the employees or were furnished only' the number of employeesthen on the pay roll However, in either event, Murphy testified they did not checkthe names of the employees, who according to the records were members of the Em-ployees Unionagainstthe names of the employees appearing on the pay roll Theymerely counted the names appearing as members, and then the number of employeeson the pay roll, determining from these figures that the Employees Union representeda majorityon a percentage basis On August 5, 1937, they reported to Chasmer thatof 2,979 eligible employees, 1,685 were enrolled as members of the Employees Union -'On August 6, Chasmer recognized the Employees Union as the sole collective bar-gaining representative of the employees, and on that date posted on the bulletinboards the following notice :Bridgeport, Conn August 6, 1937NOTICE TO EMPLOYEESThe Bridgeport-Remington Employees Union has requested this Company torecognize it as the sole collective bargaining agency for the employees of thisplant, and has submitted evidence satisfactory to the Company demonstratingszOn August 18, Hildreth in a memo to Chasmar stated that "We have completed the verifica-tion of signatures in the [Employees Union's] application cards as compared with the signatureson our employment records " Thus, in spite of Chasmar's desii e to keep confidential the names ofthe employees who signed applications, at least from minor management representatives, arrangements were later made to place in the custody of the Service Department the records of the Em-ployeesUnionUnder these circumstances, it cannot be said that Chasmar's position in his letteiof August 4, was made in good faithzs The constitution of the Employees Union provided, "There shall be no duesor assessmentsEach member shall be free to contribute as much as he chooses." Reference to "Members" in thereport referred to the number of employees who bad signed application cards under the conditionsheretofore describedLater when the Board of Representatives detei mined that each male membershould contribute 50 cents, each female 25 cents at stated periods, the receipts from contributionson this basis represented a minorityof theemployees REMINGTON ARMS COMPANY, INC.627that a substantial majority of the employees at this plant have in fact authorizedthat organization to represent them for purposes of collective bargaining withthe Company's managementThe Company has, therefore, notified the Bridgeport-Remington EmployeesUnion that that organization is recognized by the Company as the sole collectivebargaining agency in accordance with the National Labor Relations Act (Wag-ner Act), for the employees at this plantRIEMINGTON ARMS COMPANY, INCJH. CHASMAR,Works ManagerAlthough recognition was given, under these questionable circumstances, at a timehen the Respondent knew that the C. I. 0. and A. F. L were conducting an activemembership campaign in the plant, the Employees Union, up to March 1944, whenit became the Independent, and the C. I 0. again became active in the plant, made noeffort to secure a written agreement with the Respondent, but continued the practiceof adjusting employer-employee relations on the basis of the issuance of minutes ofjoint committees, showing the names of the employee and the management repre-sentatives,with the settlement arrived at, a procedure initiated by the Respondentunder the Plan.In the latter part of June 1937, the Employees Union, in order to combat the effortsof the Mine, Mill & Smelter Workers, International Union (C I 0.), which had forseveral weeks been attempting to organize the Respondent's employees, distributed tothe employees generally a leaflet admitting that the Employees Union "was sponsoredand formed by the employees you elected in the last election [April] to serve you asyour representatives on the [Plan's]Works Council" and that "The purpose of thisUnion is to continue to represent the employees of the Remington-Arms as a bar-gaining agency and to promote satisfactory labor relations by and between the em-ployees and the management" The leaflet in part reads as followsThe Bridgeport-Remington Employees' Union is governed by employees ofthe Remington-Arms Company, not by said labor agitators whose only interestinUnionism is the amount of money which may be obtained from you throughclues of $1 00 per month, plus "Special Assessments."The men in back of The Bridgeport-Remington Employees' Union are servingwithout pay, and their interest is fostered in trying to maintain the best workingconditions possible in the Bridgeport plant, without resorting to the calling ofstrikes at the whim of a labor agitator, simply to prove that he is earning hismoney as a "benefactor of mankind."The Bridgeport-Remington Employees' Union, not being required to con-tribute toward the salaries of high paid Union Executives and the mainte-nance of National Headquarters, will be able to operate successfully withoutcharging dues. Expenses will be maintained through employee contributions,awards, and numerous other activities.Review the accomplishments. of the representatives who are now soliciting yourmembership! These consist of two general increases during the past year aswell as at least twenty increases involving single departments, two weeks vaca-tion with pay, a DisabilityWage Plan whereby our people are paid full wagesduring periods of illness up to three monthsTHINK IT OVER!Keep your independence, let us be governed by employees we know and respect,not by the paid agitators whose only stock in trade is the term "Rats," which 628DECISIONS OF NATIONAL LABOR RELATIONS BOARD"has been applied to the men who are unselfishly serving you.Sign your application card for membership in a Union of Remington Employees,controlled, dominated and supported by Remington Employees.It is clear that the appeal made herein, referring to "paid labor agitators," is thecustomary propaganda indulged in by "internal"organizations,such as here involved,usually the outgrowth of Plans completely under the domination of employers Inaddition, this appeal credited the Employees Union, then in process of organizing,with 2 generalincreases,vacations with pay, and a DisabilityWage Plan, all of whichprior to formation of the Employees Union had been given the employees, throughthe Respondent's sponsored Plan.Although the financial and other support given by the Respondent to the Planpurportedly was withdrawn on or about May 15, 1937, at the time Chasmar so advisedMeyer, then chairman of the Plan, the support continued to a substantial degree duringthe formation of the Employees Union and thereafter. The Respondent permittedMeyers,Murphy, and Talbot, without loss of pay, between May 15 and May 28, toconfer daily in the plant concerning plans for the organization of the EmployeesUnion, and to leave the plant for extended periods on two occasions to consult withan attorney ; it permitted the mimeographing at Respondent's expense of the appeal toemployees to join the Employees Union; it permitted the distribution in the plant insome instances during working hours, of application cards for membership in theEmployees Union ; it permitted elections for representatives to be conducted in theplant, in some voting divisions during working hours, in the same manner as underthe Plah; and it permitted the payment to representatives of their regular wages, whenhandling anybusinessof the Employees Union, attending joint committee conferences;which in manyinstanceswere not concerned with the settlement of greivances, butwith negotiations involving general discussions of the settlement of wage, welfare andsafety matters affecting employees generally. The only support not extended to theEmployeesUnion, formerly given to the Plan, was the direct contribution offinancial aid 24The Employees Union, except for its incorporation in July 1937, proceeded under thesame constitution, procedure, and practice established in May, 1937, by the employeerepresentatives elected under the Plan in April 1937.3.The metamorphosis of the Employees Union to the Independent ;its structure and administrationThe Independent as appears from the record, even before its formal organization,was inevitable for the reason that some-employee representatives who transformedthe Plan into the Employees Union effectively laid the ground work upon which thestructure of the Independent was to be built.Knapik an employee representative under the Plan, the Employees Union, and theIndependent and President of the Employees Union and the Independent from 1938 toJune 1944, testified that on May 1, 1943, the Board of Representatives of the Employ-eesUnion started the publication of a paper with the following heading24This findingisbased uponthe credible testimony ofMeyer,Murphy, Talbot and Knapik,allofficers or representatives in the Plan and the Employees Union, and Plotkin, Thornton, Caldwell,Albert and Stephen Jansko and Winthal, Board witnesses. The Respondent's assertion that theseincidents did not occur, at least with its knowledge and consent, is rejected The support given,the activities of the representatives in the distribution of literature, the solicitation of members inthe plant, the collection of "contributions," and the yearly elections in the plant for the nominationand election of representatives,wereso extensiveand widespread that it isa fair inference tocharge the Respondent with knowledge of these facts. Certainly it knew that no deductions weremade from the pay of any of the representatives, who often made contact and attendedmeetingswith Respondent's representatives on general matters affectingemployer-employee relations REMINGTON ARMS COMPANY, INC..629R. E. I. U.BULLETINREMINGTON EMPLOYEES INDEPENDENT UNIONAt the time of the issuance of this Bulletin,the name of the incorporated organiza-tion then allegedly representing the employees was the Bridgeport-Remington Em-ployeesUnion,Incorporated.The Bulletin announced the annual nomination andelection of representatives under the constitution of the Employees Union, but in aboxed notice on the first page appeared the followingIMPORTANT NOTICENOMINATIONS AND ELECTIONS FOR"R. E I. U." REPRESENTATIVES WILLBE HELD DURING THE MONTH OFMAY.SEE PAGE 3On page 3, reference is made to the provisions in the constitution of the EmployeesUnion, for the conduct of elections The Bulletin credited to the Independent theobtaining of several general agreements on employer-employee relations that had beenreached with the Respondent through negotiations, although no such agreementsexisted It also gave credit to the Independent for wage rate increases, an improvedvacation plan, and other benefits which originated either under the Plan or theEmployees Union.InMay 1943, the regular election of employee representatives was held in theplant, under the procedure set up in the constitution of the Employees Union and inthe same manner as heretofore described The record is somewhat obscure as to thename of allthe representatives re-elected. At the meeting of the 'oard of Represen-tatives subsequent to the election, Knapik was re-elected president Talbot was laterappointed on the committee which assisted Knapik in the negotiation of the collectivebargaining agreement hereinafter referred to, between the Respondent and the Inde-pendent. Also at this meeting the usual committees-Wage, Welfare and Society-were appointed for the ensuing year running to June, 1944.Sometime in August 1943, the Board of Representatives, of the Employees Union,without a majority vote of its members as required in the constitution, decided tochange the name of the Employees Union to "The Remington Employees IndependentUnion of Bridgeport, Incorporated." In that month, Knapik as president of the Em-ployeesUnion signed and had filed with} the Secretary of State in Connecticut, anamendmenttoArticles of Association of the Employees Union setting forth thischange inname The Board of Representatives elected by the Employees Union inMay 1943, including Knapik as president, continued as the Board of Representativesunder the new name the Independent. The Independent continued to function thesame as formerly, when it was called the Employees Union.Contemporaneously with the change of name, and election of representatives, accord-ing to thetestimony of Knapik which the undersigned credits, a constitutional com-mittee was appointedto revise the constitution of the Employees Union. After 2 or 3 630_DECISIONS OF tyATIONAI,LABOR RELATIONS IiOARIweeks' study, the committee recommended some changes, which at a regular meetingof the Board of Representatives, were adopted without change The Board of Repre-sentatives notified the employees generally of this action, by placing a copy or sum-mary of the proposed constitution and a notice that the constitution would be pre-sented for adoption at a i egular meeting [of the Board of Representatives] on October21, 1943, Knapik testified and the undersigned finds that when no employees appearedat the meeting and registered any objection to the document, the Board of Represen-tatives gave it final approval, without a majority vote of the employees as required bythe constitution of the Employees Union. The Constitution and Bylaws thus adoptedby the Board of Representatives is at present operative.It is unnecessary here to detail the provisions of the revised constitution, except tosay that it followed the general plan of the Employees Union's constitution whichwas based upon the Plan. The Independent constitution made no provision for generalmembership meetings, the members played no role other than to vote in annualelections or to protest the action of the Board of Representatives in entering intoagreements, contracts or other matters coming before the Board. Such protest waseffective only when a majority of the members signed a petition protesting anyaction,within 10 days, in which event the Board would further consider the matterand "If no equitable agreement is ultimately arrived at, the matter may be placedbefore a Board of arbitration as hereinafter provided '1121, the officers were elected notby the members but the employee representatives from among their own number,the president appoints all committees and assistants, and for the first time since theorigin of the Plan in 1933, the constitution provided that the members shall be assesseddues to be fixed by the Board of Representatives, thus establishing a means forraising funds, other than through voluntary contributions. The Board of Representa-tives functioned under the terms of this constitution, adopted on October 2, 1943, andwith the same representatives and officers in charge, until June 1944.26Itwould not serve any useful purpose to review the procedure followed and theoperation of the Independent It is enough to say in resume that it had all of theattributes of the Employees Union, with the restrictions customary upon membershipcontrol, and sufficient of the Plan's provisions and'procedure retained, to make ittypical of company-dominated unionsKnapik, president 'of the Employees Union and the Independent, testified that duringthe years 1942 and 1943, the meetings of the various committees were held mostlyduring working hours, for which the representatives were paidHe further testifiedthat in addition to discussing grievances at these meetings, the committees consideredvacations, bonus pay, and bargained with the Respondent concerning matters of gen-eral interest affecting large groups of employees As heretofore stated, the electionofMay, 1943, for representatives was conducted in the plant in the same manner aselections had been conducted since 1933, under the Plan, with minor refinementsHowever, as far as the employees were concerned, the Independent was to all intentsand purposes the same in operation and procedure4The agreement of April 8, 1944Although the Respondent had since 1933 dealt with and recognized the Plan, thezsHowever the constitution"hereinafter"makes no provisionfor arbitration26Knapik testified that the employee representatives elected by the Employees Union in May,1943, continued in office when the name was changed to the Independent and the revised constitutionand bylaws were adopted, without a new election In fact, the revised constitution made no provisionfor election of representatives until May 1944. It further provided that the officers presently (Octo-ber 21, 1943)holding office shall continue to hold office until the next election [in May 1944]. REMINGTON ARMS COMPANY, INC.631Employees Union and the Independent as the representatives of its employees, it wasnot until April 8, 1944,that a iN ritten agreementwas consummatedOn or about March 15, 1944,'the Independent and the Respondent started collectivebargaining negotiationsA joint committee,composed of an equal number of repre-sentatives from the Independent and the Respondent,after severalmeetings agreedupon the terms of an agreement The meetings frequently were held during workinghours and Knapik,president of the Independent,testified the joint committee followedabout the same procedure in connection with the negotiations as had formerly beenfollowed in the joint wage committee meetings.He further testified that when con-ferences were held during working hours, the employee representatives were giventheir regular pay.The agreement dated April 8, 1944, recognized the Independent"as the exclusiverepresentative of allWage Roll and Salary Roll Employees not exempt under thehours provisions of the Fair Labor Standards Act, with exception of supervisoryemployees."The record discloses that the check made by theRespondent ofmembership in any of the organizations,here involved, was that of August,1937, thedetails of which are,herembeforeset forth.The evidence is clear and Knapik admitsthat during the present negotiations no proof in the form of records or otherwise weresubmitted to the Respondent to indicate that the Independent represented a majorityof the employees.In fact, Knapik testified that there was no discussion of the matterin the negotiating conferences,except when the Independent's representatives assuredthe Respondent's representatives that the organization had as members a majority ofthe employees.Knapik further admitted that on the basis of the voluntary contributionsunder the constitution of the Employees Union, less than a majority of the employeeswere making payments.Although the Independent required the payment of dues, itwas not until about the first week in April that the Independent started the collec-tion of dues,and it is plain from the evidence that on April 8, 1944, the Independentdid not represent a majority of the employees.The agreement also provided for thededuction of Independent dues by the Respondent in the amount of $1.00 for each fourmonths period of the year, "from the earned wages or salary of such members of theUnion as shall individually certify in writing that they authorize"the Respondent tomake such deductions,providing however, that the member may cancel such deductionsby giving written notice to the Respondent.The contract,an 18-page document,ingeneral incorporates the Respondent'spolicy with respect to wages, hours and working conditions in effect prior to April 8,1944. In most respects the agreement is a continuation of its "Industrial RelationsPlans and Policies" formulated under the Plan and the Employees Union. TheRespondent agrees to continue"all existing privileges heretofore enjoyed by the em-ployees," subject to such rules,regulations,and interpretations as existed prior to theagreement The Respondent,without the approval of the Independent,reserves theright to make modifications in its insurance plan, disability wage plan, pension andretirement plan, vacation plan, continuity of service plan and lay-off notice plan. Underthe general provisions of the agreement,the core of the agreement is the "wagecommittee"of the Independent which must meet weekly with representatives of theRespondent,in substance a continuation of the joint investigating committees. Theagreement is to remain in force and effect until terminated by either party, by giving27Undoubtedly the organization campaign of the Union,which was in progress at this time,influenced the Respondent and the Independent in their decision to enter into a written agreementIn the opinion of the undersigned the recognition of the Employees Union of 1937 under siniilaicircumstances,and the present decision to enter into an agreement with the Independent were bothpredicated upon a desire to exclude an "external" labor organization from the plant and the under-signed so finds. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARD30 days' notice in writing, provided, however, that neither party shall serve such noticefor at least 11 months after April 8, 1944. The agreement was signed for the Inde-pendent by Knapik, Talbot, Seymour and Prendergast, all of whom were employeerepresentatives under the Plan or the Employee Union. On June 1, 1944, a supple-mental agreement was consummated changing the hours of the regular work-week.The agreement requires that the Independent will maintain a wage, welfare andsafety committee, this being in conformity with the practice under the Plan and theEmployees Union. The grievance procedure set out in the agreement provides foradjustments by progressive steps from the foreman to the Plant Manager, the latterstep only in case the representatives of the Independent and the Respondent cannotreach a satisfactory settlement. If the Plant Manager cannot after meeting with thejoint representatives arrive at a settlement there the matter ends without a settlement.While the agreement provides for arbitration such action is limited to differencesrespecting the "interpretation, intent or meaning of any provision" of the agreementand certainly would not entitle the Independent to take advantage of arbitration in thesettlement of differences involving grievances, wages, hours, or working conditions,the fundamentals in any collective bargaining agreement. The articles of the agree-ment, setting forth only in general terms the procedure for determining wages, hours,overtime; and seniority, and settling grievanes, makes no reference to the adjustmentof such differences by the use of Article VIII "Arbitration."' Plainly, it does notcover disputes, which are certain to arise under a collective bargaining agreement,such as here involved, where the wage and hour provisions are not clearly set out,leaving such matters to further negotiation.The agreement also provides that the Independent will not take part in any sit-down,stay-in, or slow-down strike, or any other stoppage of work and the Respondent willnot lock out any employees, until all the provisions contained in this agreement onreaching an amicable adjustment of any "grievance or controversy" shall have beenemployed without success Here again, in this clause there is no reference to "arbitra-tion." It clearly refers only to those provisions of the agreement applicable to any"grievance and controversy," not to an "interpretation, intent, or meaning of anyprovision" of the agreement, when no reference to arbitration is made in any of thesubstantive provisions.It is true that a collective bargaining agreement arrived at between an employerand a union, undominated, is not open to attack for the reason that its provisions donot meet certain standards. On the other hand, it is axiomatic that an agreement suchas here involved is expressive of the Respondent's determination to continue domina-tion,when it so completely fails to meet those standards commonly considered to beessential in bargaining agreements.5.Relation of employee representatives to the RespondentIt has heretofore been shown that Meyers, Talbot, and Murphy were employeerepresentatives under the Plan, conceded by the Respondent to have been formed anddominated by it; that these individuals as a self-appointed committee planned theEmployees Union on the basis of the Plan; and that that organization after a changeof name and revision of its constitution became the Independent The period of timecovered by these organizations is approximately 10 years, during which time thetype of organization desired by the Respondent flourished in the plant. The close28An arbitration clause such as the onehere involved is ineffectiveThe American ArbitrationAssociationin a recent issue of itsjournal "Arbitration" called attention to the fact that "Agood intentionto settle all disputes by arbitrationisnotsufficient.The arbitration clause has toprovide forall contingenciesand to cover all essentials of arbitration...."Certainly the clausehere would not measureup to this standard REMINGTON ARMS COMPANY, INC.633relationship of the employee representatives with the Respondent over such a periodof years served to channel the desires of the employees, for improved conditions andthe adjustment of grievances, through the representatives of these organizationshereinafter found to be under the control and domination of the RespondentMeyer has worked for the Respondent since 1926 with an interruption of 1/ yearsin 1927. During the period 1929 to 1939, he was a tool and gauge maker, a highlyskilled trade, substantially higher in the wage scale than most of the employees. In1939,Meyer was made an assistant to area Supervisor' Ryno In 1940 he was sentto the Brazilian plant of the Respondent as an instructor and upon his return in thelatter part of 1940, he was made a general foreman in the tracer bullet section For ashort period prior to May 1942, he.was a tool procurement representative of theRespondent and after that he was promoted to a position as an area supervisor withapproximately 200 employees under his supervision. Meyer was active in the Planand the Employees Union until April 1938, and he testified "I probably was a memberafter that, but I took no active part."Talbot was first employed by the Respondent in 1920 and laid off in the latter partof that year until May 1922, when he was rehired He has worked continuously sincethat time. Talbot, up to 1938 or 1939, was a press operator, when he was promotedto a job as a tool setter, and in August or September he was made a job foreman.During practically this entire period he worked on the night shift As heretofore setforth,Talbot had been an active employee representative, either as a member ofcommittees or as an officer of the Plan and the Employees Union and presently in theIndependent. He was one of the organizers of the Employees Union and participatedin its re-organization when it became the Independent. Talbot was on the negotiatingcommittee of the Independent and was a signer of the agreement of April 8, 1944.The undersigned is of the opinion that the foregoing facts disclose that Talbot wasnot only an employee representative, but also a management representative. TheRespondent contends that job foremen are not supervisory employees. This contentionisrejected for the reason that almost without exception the job foremen are listedon the Respondent's "Organizational Chart" of supervisory employees. Talbot waslisted as a job foreman on the charts for June 1, 1942 and November 1, 1943. In theposition of job foremen, particularly Talbot, they were in charge of either the secondor third shift with complete responsibility for the assignment of work, the instructionof the employees, and control over the tool setter. Talbot testified and the undersignedfinds that as a job foreman it was his duty, in case any employees in his group wereviolating any rules of the Respondent, to report such matters to his superior. Thenight shift supervisor held the same position, with the same duties, as the day shiftsupervisor and the day foreman, concededly a supervisory employee, made similarreports to his superior It is clear from the evidence that the job foremen are super-visory employees. According to Talbot the tool setters are under the direction of thejob foreman and on the day shift the foreman. The undersigned is of the opinion thatthe position of tool setter occupied by Talbot, prior to his selection as a job fore-man, set him apart from the machine operators receiving less' pay and who onoccasion received instructions from him concerning the proper operations of theirmachines. It would be most unrealistic to say that the employees would not lookupon the tool setter in their group as a representative of. the management, at leastto the point of seeking his favor, especially when the tool setter was also an em-ployee representative of years standing and accorded all the special privileges thatwent with the position under the Plan and the Employees Union.29 Area supervisors in the Respondent's plant have charge of several divisions, which are eachin charge of a foreman. 634DECISIONS OR NATIONAL. LABOR RELATIONS BOARDMurphy started to work for the Respondent in April 1917, in the shipping depart-ment. In 1926 he was transferred to the Treasury or Accounting Department, withthe responsibility for the instruction, direction, and proper performance of the workof from 3 to 6 clerks. Murphy's duties required that he report careless or improperwork by the clerks in his group to his superior, the office manager. In the early partof 1942,Murphy, in the absence of his superior, would take charge of from 50 to60 employeesWhen the office manager was present, Murphy, as head of the account-ing section, had charge of 3 employees who in turn had 2 or 3 clerks under thensupervision. In April, 1943, Murphy was put in charge of the salary and wage sec-tion of the Treasury Department with supervisory authority over 30 employees. Mur-phy testified that this position was no different than the former one of Senior Clerk,except his responsibilities were greater. It is unnecessary here to set forth the detailsofMurphy's activities in the Plan, and the Employees Union, from which he resignedin April 1943. The facts above recited, which are undisputed, conclusively show thatat least from 1930, Murphy occupied a position with the Respondent of a supervisorynature that would entitle him, in the eyes of the employees, to express opinionsreflecting the desires of the management. Not until April 1943, after the EmployeesUnion had been formed through his assistance, recognized, and functioning as alabor organization, did Murphy resign.On the basis of the above findings and the record in its entirety, the undersignedfinds that Meyers, Talbot, and Murphy, former Plan representatives and the self-appointed committee which named, planned, and consummated the Employees Union,and Talbot active in the Independent occupied at times material herein the dualposition as representatives of the employees and themanagement.C Conclusions and findingsIt is clear from the foregoing facts that the Plan, the Employees Union, and theIndependent were the Respondent's creatures, in fact, one organization from theinception of the Plan in 1933, through its transformation to the Employees Union in1937 and later the metamorphosis of that organization to the Independent in 1943This accomplishment of the Respondent, without a break in the performance of theorganization,made certain a continuity of procedure, leadership, and support thatwould provide the Respondent with an organization subservient to its desires.It is also clear from all the evidence that the Employees Union in its essentialcharacter, as well as in point of time, was the successor to the Plan From 1933toMay 1937 the Respondent had suppressed self-organization of its employees by itsmaintenance of the Plan.When the illegality of, Respondent's conduct became ap-parent, it took no measures to inform the employees that it had abandoned its longestablished policy of dictating their form of representation. On the other hand, sub-sequent to validation of the Act, it merely announced the end of the Plan, privately,toEmployee Representative Meyer. Thereafter, the Respondent continued to dealwith a Plan Committee for the adjustment of employee matters, during the time thatMeyer, Murphy, and Talbot, as a self-appointed committee, were planning the Em-ployeesUnion. Before any appreciable interval of time had elapsed, this groupintroduced the Employees Union, not to the employees generally, but to a groupof Plan representatives and selected employees,Meyer,Murphy, and Talbot, trainedby their service on the Plan to defer to the Respondent, demonstrated their sub-servience to the Respondent in their request to an attorney that the constitution forthe Employees Union be based upon the provisions of the Plan, except for Respond-ent's financial support. The "new" organization launched by them resembled thePlan in its significant characteristics. In the Plan and Employees Union the membersgenerally were limited to voting in the annual nomination and election of employee REMINGTON ARILS COMPANY, INC.635representatives In neither organization had the members generally a Noice in tileselection of officersThe members generally did not participate in the adopt on ineither organization of changes in wages, hours, and work ng conditions, which arethe important factors for which employees seek self-organizationRepresentative,in both organizations joined with an equal number of management representatives,as joint committees in dealing with employer-employee relations hi the scope of itsactivities, its structure, and its Board of Representatives, the Employees Union fitsthe pattern of the Plan. The Respondent made no attempt to disavow its sponsorshipof the Employees Union Under these circumstances, it was inevitable that the Re-spondent's employees should conclude that the Employees Union like its predecessorthe Plan was a medium of representation prescribed for them by the RespondentThe employees' choice of the Employees Union to represent them in collective b ii -gaining was thus not the free choice contemplated by the Act but rather a reactionto familiar compulsions imposed by the Respondent and never effcc'tively removedThe undersigned's conclusion that the Employees Union is the Respondent's crea-ture, dominated by it, does not rest solely upon the fact of its successorship to the Planunder circumstances hereinabove discussed. The Respondent assisted and supportedtheEmployeesUnion by permitting the Employees Union to solicit membershipin the plant; by permitting the annual elections to be held in the plant, under condi-tions similar to those -for the Plan, by endowing the Employees Union with theprestige of representing the employees in the administration of safety and welfareactivities; by paying the representatives of the Employees Union for time spent,during working hours, in carrying on the activities of that organization; and finally.by its recognition of the Employee Union at a time when the C 1 0 and A F Lwere active rivals among the employeesIt is further clear that the concept of an Independent originated while the employeesUnion was still in existence, with the respresentatives 'of the Employees Union.whose election in April 1943, had been conducted on the Respondent's time andproperty, and who as representatives of the Employees Union succeeded to similarposts in the Independent. There was no break with the past between the two organiza-tions.The illegality of the Independent is further established by the fact that it wasin reality a continuation of the Employees Union with onh minor modificationsAfter revision of the constitution of the Employees Union the structure of the twoorganizations was largely the same, and the procedure followed under the Em-ployeesUnion continued when the Independent began to function 30 Further, assist-ance and direction was given to the Employees Union by the Respondent, throughthe activities ofMeyer,Murphy, and Talbot not only because of their close rela-tions to the management as employee representatives of years standing, but alsofor the reason that they occupied positions in the plant of a supervisory and man-agerial nature,31 which the undersigned finds would designate them in the minds (ifthe employees generally as management representatives as wellThe representatives.particularlyMeyers, Talbot, and Murphy, in setting up the Employees Union andthe Independent acted in a dual capacity as representatives of the employees andtheRespondent. The undersigned is convinced that the employees so understood'*Neither the Plan nor the Employees Union has ever been 'disestablished or repudiated bs theRespondent; they are no longer active organizations having lapsed into a passive state by being .merged into the Independentsince itscreation in 1943 It appears under these circumstances thatdisestablishment and withdrawal of recognition from the Independent will effectuate the purposeof the Act31N. L R B v International 4,s'n of Machinist,,,I I U S 72,and .tmolquumtedLit lilyiVoiPecsvConsolidated Cdi,on Co ,109 U S 261 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe situation and that such organizations are not and never have been the freelychosen bargaining representatives of the Respondent's employees.In view of all the foregoing facts and the record in its entirety, the undersignedfinds that the Respondent dominated and interfered with the formation and admin-istration of the Plan, the Employees Union and the Independent, and contributedsupport to them, thereby interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act nThe undersigned also finds that the agreement entered into by the Respondentand the Independent on April 8, 1944, and the supplement dated June 1, 1944,are invalid because made with a labor organization that did not represent a majorityof the employees of the Wage and Salary,Rolls employees, and that was dominated,interfered with, and supported by the Respondent, in furtherance of the Respondent'sunfair labor practices.33The undersigned is of the opinion that, under the circumstances of this case, theRespondent should be ordered to reimburse each, former and present, employee.for any amounts which the Respondent has deducted from his wages for dues in theIndependent, even though the agreement did not provide for a closed shop or requireallmembers of the Independent to authorize such deductions Here the employeeshave, since 1933, been encouraged to accept as their collective bargaining agency anorganization dominated and controlled by the Respondent and it is necessary, inorder to wipe out the effect of such a situation, that the Respondent not only dis-continuesuch practice, but that it also reimburse the employees.While the check-offprovision in the agreement was nominally voluntary, it could no more be avoidedby the employees than could membership in such an organization. The undersignedfinds that the monies thus deducted from the wages of the employees constituted theprice of retaining their jobs, a price under these circumstances coerced from themfor the Respondent's purpose of supporting and maintaining the Independent, thesuccessor to the Employees Union and the Plan, from the latter of which it hadwithdrawn direct financial support All of these organizations the Respondent haddominated and supported in order to thwartbona fiderepresentation.The under-signed further finds that, as a result of the check-off provision of the agreement,the employees suffered a definite loss and deprivation of wages equal to the amountsdeducted from their wages and paid over to the Independent It is appropriate toeffectuate the purposes of the Act that the employees be made whole by reimburse-ment of amountsexacted from them for such purposes"IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE,The activities of the Respondent set forth in Section III, B and C, above, occurringin connectionwith the operations of the Respondent described in Section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce32 The legal principles applicable to these factshave been set forth in the following decisions ofthe Courts:N L R. B v Link-Belt Co,311U S 584,Westinghouse Electric & Maaufactuinig Co vN L R B112 F (2d) 657 (CC A 2), Western Union Telegraph Co v N L R B,113 F(2d) 992 (C C A 2),Sperry Gyroscope Co v N L RB, 129 F. (2d) 992 (C C A 2), andN L R B v Standard Oil Co ,138 F (2d) 885 (C C A 2)See alsoN L R B v :Veurort News Shipbuilding & DiydockCo , 308 U S 241,RoeblinqEmployees Assn v. N L. RB., 120 F (2d) 289 (C. C A 3),N L R B v Baldwin Locomo-tiveWorks,128 F (2d) 39 (C C A 3),Kansas City Power & Light Co. v N LR B , 111 F(2d) 340 (C C A 8), andColorado Fuel & Iron Corp v NL R B , 121 F. (2d) 165 (C CA 10)13 SecN L R B v National Licorice Co ,309 U S 35034 See N LR B v Virginia Electric & Power Co,319 U. S 553, andN. L. R B v BaltimoreTransit Co—140 F (2d) 51, (C C A 4). REMINGTON ARMS COMPANY, INC.637among the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. TIIE REMEDYSince the undersigned has found that the Respondent has engaged in unfair laborpractices, the undersigned will recommend that the Respondent cease and desist there-from and take certain affirmative action which the undersigned finds necessary toeffectuate the policies of the Act.The undersigned has further found that the Respondent initiated, formed, spon-sored, promoted, contiibuted support to, and interfered with the administration ofthe Plan, the Employees Union, and the Independent Since the Plan and the Em-ployeesUnion no longer exist and there appears to be little, if any, likelihood oftheir reappearing under such names, the undersigned will not recommend their dis-establishment.The effect and consequences of the Respondent's domination of,'interferencewith, and support of the Independent and initiation, formation, spon-sorship and contribution of support to its predecessor organizations, as well as thecontinued recognition of the Independent as the bargaining representative of itsemployees, constitute a continuing obstacle to the free exercise by its employees ofthe rights guaranteed them in the Act, and for the additional reason that this illegalconduct makes the Independent incapable of serving the employees as a genuine col-lectivebargaining agency, the undersigned will recommend that the Respondentdisestablish and withdraw all recognition from the Independent as the representa-tive of any of its employees at the Bridgeport plant, for the purpose of dealingwith them concerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or other conditions of employmentUnder the facts found by the undersigned, the agreements with the Independentwere part of the unfair labor practices and constituted a means whereby the Re-spondent has used the Independent to frustrate self-organization and defeat genu-ine collective bargaining by its employees. The undersigned will therefore recom-mend that the Respondent cease and desist from giving effect to any agreementsbetween it and the Independent, as well as to any extension, renewal, modification,or supplement thereto, and any superseding contracts which may now be in force.Nothing herein should be taken, however, to require the Respondent to vary thosewage, hour, and other substantive features of its relations with the employees them-selves,which the Respondent established in performance of the agreements as ex-tended, renewed, modified, supplemented or supersededThe undersigned is of the opinion that, under the circumstances of this case,the Respondent should be required to reimburse each employee for any amounts whichithas deducted from the wages of the employee for dues in the Independent, par-ticularlywhere as here the continuity of the organization since 1933 has not beenbroken, except for changes in name and methods of operation and employees inpositions of a supervisory nature participated in the activities of the organizations.Hence, the undersigned will recommend, in order that the purposes of the Act beeffected and thestatus quobe restored, that the Respondent reimburse its formerand present employees for the amounts deducted from their wages for dues in theIndependent.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following .CONCLUSIONS OF LAW1.United Electrical,Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, and The Bridgeport Employees Independent 638DECISIONS OF NATIONAL LABOR R1ELATiONS BOARDUnion of Bridgeport, Incorporated, unaffiliated, are labor organizations within themeaning of Section 2 (5) of the Act.2.Employees Representation Plan also known as Works Council and the Bridge-port-Remington Employees Union, Incorporated,' were labor organizations withinthe meaning of Section 2 (5) of the Act.3.By dominating and interfering with the formation and administration of andcontributing support to the Employees Representation Plan also known as the WorksCouncil, the Bridgeport-Remington Employees Union, Incorporated, and The Rem-ingtonEmployees Independent Union of Bridgeport, Incorporated, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (2) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engagedin and isengaging in unfair labor practices within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the undersignedrecommends that the Remington Arms Company, Inc, Bridgeport, Connecticut, andits officers, agents, successors, and assigns, shall -1.Cease and desist from(a) In any manner dominating or interfering with the administration of and con-tributing financial or other support to the Employees Representative Plan, also knownas theWorks Council, the Bridgeport-Remington Employees Union, Incorporated,or The Remington Employees Independent Union of Bridgeport, Incorporated, or toany other labor organization of its employees;(b)Recognizing the Employees Representation Plan, also known as the WorksCouncil, the Bridgeport-Remington Employees Union, Incorporated, or The Rem-ington Employees Independent Union of Bridgeport, Incorporated, as the representa-tive of any of its employees for the purpose of dealing with the Respondent concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment,(c)Giving effect to any and all agreements and contracts or supplements theretoor modifications thereof, or any superseding contracts with The Remington EmployeesIndependent Union of Bridgeport, Incorporated,(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights to, self-organization, to form, join or assist labor or-ganizations, to bargain collectively through representatives of their own choosing andto engage in concerned activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effectu-ate the policies of the Act.(a)Withdraw and withhold all recognition from The Remington Employees Inde-pendent Union of Bridgeport, Incorporated, as the representative of any of its em-ployees for the purpose of dealing with the Respondent concerning grievances, labor35'TheEmployees Union, as heretofore shown, started in May 1937, as a voluntary associa-tion and in August of that year, was incorporated The use of the corporate name in the Con-clusions of Law and Recommendations is intended to refer to the voluntary, as well as the corporate,association REMINGTONARMS COMPANY, INC.639disputes,wages,rates of pay, hours of employment, or other conditions of employ-ment, and completely disestablish that organisation as such representative,(b)Reimburse all its former or present employees whose dues in the independentwere checked off, for the amounts thus deducted from their wages; and(c)Post immediately in conspicuous places throughout its plant at Bridgeport,Connecticut,and maintainfor a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating (1) that the Respondent willnot engage in the conduct from which it is recommended to cease and desist in para-graph 1 (a), (b), (c), and (d) of the aforesaid recommendations , (2) that the Re-spondent will take the affirmative action set forth in paragraph 2 (a) and (b) ofthese recommendations; and (3) that its employees are free to join any labor or-ganization of their ownchoosing.(d)Notify the Regional Director for the Second Region in writing within ten (10)days from the date of the receipt of this Intermediate Report what steps the respond-ent has taken to comply herewithIt is further recommended that unless or on before ten (10) days from the receiptof this Intermediate Report the Respondent notify said Regional Director in writingthat it has complied with the foregoing recommendations, the National Labor Rela-tions Board issue an order requiring the Respondent to take the action aforesaidAs provided in Section 33 of Article II of the Rules and Regulations of the Na-tionalLabor Relations Board, Series 3, as amended, effective November 26, 1943,any party or counsel for the Board may within fifteen (15) days from the date of theentry of the order transferring the case to the Board, pursuant to Section 32 ofArticle II of said Rules and Regulations, file with the Board, Rochanibeau Building,Washington, D, C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon, to-gether with the original and four copies of a brief in support thereof. Immediatelyupon the filing of such statement of exceptions and/or brief, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional Director As further provided in said Section33, should any party desire permission to argue orally before the Board, requestthereformust be made in writing within ten (10) days from the date of the ordertransferring the case to the Board.Dated October 9, 1944JAMES C. BATTENTrial Examiner"APPENDIX A"NOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that.We hereby disestablish The Remington Employees IndepenedntUnion of Bridgeport, Incorporated, as the representative of any ofour employees for the purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hours of einployment, or 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDother conditions of employment,and we will not recognize it or anysuccessor thereto for any of the above purposes.We will not dominate or interfere with the formation or adminis-tration of any labor organization or contribute financial or othersupport to it.We will not inany manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assistUnited Electrical, Radio & Machine Work-ers of America, C. I 0 , or any other labororganization,to bargain collec-tively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.All our employeesare free to become or remain membersof this union,or any other labor organization.REMINGTONARMS COMPANY, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material,